Citation Nr: 1722520	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  13-22 155A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from his period of service from January 1985 to May 1988 is a bar to VA benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The appellant served on active duty from January 1985 to May 1988.  He was discharged from service "under other than honorable conditions."

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of whether there was clear and unmistakable error (CUE) in the May 2011 administrative decision has been raised by the appellant in a June 2015 statement but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

In December 2015, the Board issued a decision which denied the appellant's claim.   Subsequently, in June 2016, the Veteran filed a motion for reconsideration of the Board's December 2015 decision that denied the above issue.  See 38 C.F.R. §§ 20.1000, 20.1001.  The motion for reconsideration was granted in a February 2017 order of reconsideration, and the case was assigned to this three member reconsideration panel.  See 38 C.F.R. § 19.11.


FINDINGS OF FACT

1. The appellant entered active duty service in the Army under a delayed entry program beginning in January 3, 1985 for a period of 3 years, during a period of peacetime.  

2. The appellant re-enlisted for an additional 5 year period on August 1987.

3.  The Veteran completed his obligated 3 years of active service, ending January 3, 1988, and would have been eligible for a desirable discharge.

4. The appellant was given a discharge under other than honorable circumstances in lieu of court martial based on his request for voluntary separation in May 1985 after two periods of AWOL that occurred after January 4, 1988.  



CONCLUSIONS OF LAW

1. The character of the appellant's initial period of service from January 3, 1985 to January 3, 1988, is not a bar to the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.12, 3.13 (2016).

2. The character of the appellant's discharge from his period of service from January 4, 1988, to May 23, 1988 is a legal bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303; 38 C.F.R. §§ 3.1, 3.12, 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Board notes that the pertinent law is determinative of the appellant's claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  This case is based on the question of whether the appellant's discharge is a bar to the receipt of VA benefits under the law.  Therefore, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VA's duty to notify and assist are not applicable.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); 38 C.F.R. § 3.159(d).  As such, no further action is required.

Nevertheless, the Board notes that the appellant was provided with a notice letter in June 2010.  In addition, the appellant's service treatment records and service personnel records have been obtained and included in the claims file.  As such, the Board will proceed with consideration of the Veteran's appeal.

Character and Circumstances of Discharge

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  38 U.S.C.A. § 1110; Cropper v. Brown, 6 Vet. App. 450, 452 (1994); 
see Robertson v. Shinseki, 26 Vet. App. 169, 174 (2013), aff'd sub nom. Robertson v. Gibson, 759 F.3d 1351 (Fed. Cir. 2014) ("A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.").  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a), and regulatory bars listed in 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

The Court has held that the benefit of the doubt standard applies to the question of veteran status.  Donnellan v. Shinseki, 24 Vet. App. 167, 175 (2010).

Statutory bars to benefits listed under 38 U.S.C.A. § 5303 include discharge or dismissal by reason of the sentence of a general court-martial, on the ground that such a person was a conscientious objector, or as a deserter, or on the basis of an absence without authority (AWOL) for a continuous period of at least one hundred and eighty days.  38 U.S.C.A. § 5303(a).  However, if the evidence establishes that the person was insane at the time of the commission of the offense leading to the discharge, resignation, or court-martial, that person is not precluded from receiving benefits from VA.  38 U.S.C.A. § 5303(b).

Regulatory bars to benefits include those based on other than honorable discharges due to mutiny or spying, offenses involving moral turpitude, or acceptance of an undesirable discharge in lieu of court-martial.  38 C.F.R. § 3.12(c).

Regardless of the character of discharge listed on the DD Form 214, the law states that benefits are not payable where the former service member was discharged or released under specific conditions, including as a result of being AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6).  This bar to benefit entitlement does not apply if the former service member demonstrates that there are compelling circumstances to warrant such prolonged unauthorized absence.  Id.  Similarly, it is not a bar to benefits where the former service member is determined to have been insane at the time of the offense leading to discharge.  38 C.F.R. § 3.12(b).

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145, 153-54 (1996).  However, the burden is on the appellant to submit sufficient evidence of his insanity.  Struck, 9 Vet. App. at 154; Helige v. Principi, 4 Vet. App. 32, 34 (1993).  To do so, the appellant must submit competent medical evidence that he was insane at the time of his offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  In addition, mental illness is not identical to insanity.  Beck v. West, 
13 Vet. App. 535, 539 (2000). 

Facts and Analysis

The record shows that the appellant enlisted in the U.S. Army Reserves in October 1984 for a period of 8 years, with provisions to enter active duty service in the Army under a delayed entry program beginning in January 1985 for a period of 
3 years.  (See Military Personnel Record, received 05/31/2011, p. 1.)  He signed up for re-enlistment, under the Regular Army Reenlistment Option, for a period of 
5 years in August 1987.  (Id. at 3.)

In October 1987, the appellant was seen for mental health treatment at the Battalion Aid Station in Fort Riley for complaints of depression and suicidal and homicidal ideation.  (See STR - Medical, received 06/01/2010, pp. 6, 7.)  He reported that he had difficulty expressing himself and things built up until he wanted to "let himself go" or hurt someone.  He had thought about suicide but didn't want to die; he had been able to control himself but was not sure if could continue to stay in control.  He reported that he had a drinking problem, and he drank when he was depressed; being in the Army had increased his depression.  He reported that his depression had worsened since he signed up for another 5 years.  He was concerned about being "a failure," particularly since he had dropped out of college to join the Army.  

Additionally, the appellant reported that he had re-enlisted for a bonus, but felt trapped for the next 5 years and was scared that he might go AWOL or otherwise jeopardize himself.  (p. 8.)  He was drinking up to a pint of brandy per night and as much as a fifth of brandy on weekends.  He had completed alcohol use counseling after receiving a DUI in February 1987.  He was sent under escort for mental health treatment and his condition was noted to be unchanged at that time.  The appellant was treated for a few days and was diagnosed with moderate continuous alcohol abuse, manifested by daily drinking, social impairment, and inability to stop, which was felt to be in remission.  (p. 10.)  He was also diagnosed with acute adjustment disorder, mild, with depressed mood, manifested by sadness, insomnia and rumination, which was felt to be resolving.  The provider recommended treatment including continued use of Antabuse for alcohol abuse and group therapy for the adjustment disorder.

The record shows that the appellant went AWOL on two different occasions.  He was AWOL on January 7, 1988 to January 8, 1988 and from February 10, 1988 to April 4, 1988, and was listed as "dropped from the rolls" as of March 11, 1988.  (See Military Personnel Records, received 08/20/2015, p. 3, 5, 6.)  The record indicates that he served a total of 6 months and 5 days after his re-enlistment.  (Id. at 28.)  His DD Form 214 shows that he was discharged from the Army "under other than honorable conditions" with the narrative reason for separation being "for the good of the service - in lieu of court-martial."  (Id. at 16.)  

The documents related to his discharge include a statement by his commanding offer that the appellant's conduct rendered him triable by court-martial under circumstance which could lead to a bad conduct or dishonorable discharge.  
(See Military Personnel Records, received 08/20/2015, p. 20.)  The commander also stated that there did not appear to be any reasonable ground to believe that the appellant was "mentally defective, deranged, or abnormal" at the time of his misconduct.  The appellant signed paperwork expressly requesting a discharge "for the good of the service" because of the charges which were brought against him which could result in a bad conduct discharge.  (Id. at 21.)  By his signature, the appellant admitted his guilt to the charges against him, stated that he understood his rights, and was aware that his decision would result in a potential loss of benefits from VA.  (Id. at 21-22.) 

The appellant has argued that any discipline he received in service was due to his substance abuse problem which was "gained while in service."  (See Statement in Support of Claim, received 05/05/2011, p. 1.)  He argued that he had reached out for help for his depression and substance issues in October 1987, prior to going AWOL in January and February to March 1988.  He felt that he was facing something new and that he did not know how to handle it; he stated that the treatment record in service showed his condition was unchanged at the time of discharge.  

In his VA Form 9 Substantive Appeal, the appellant claimed that the reasons for his inappropriate behavior were his psychological problems, brought on by being away from his family for a long period for the first time in his life, going overseas, flying and other new experiences.  (See VA Form 9, received 08/15/2013, p. 2.)  He stated that these new experiences had taken him to a point that he was his wits end and, at his age, "lacked the maturity to make sound decisions."  

In his motion for reconsideration submitted in June 2016, the appellant asserted that he had discovered new evidence which rendered the prior Board decision erroneous.  (See Statement in Support of Claim, received 06/17/2016, p. 1.)  He specifically took issue with the statement in the December 2015 Board decision that he had not completed his first three-year period of enlistment prior to re-enlisting, and cited the legal criteria for re-enlistment as evidence that he had a period of honorable service.  (p. 2.)

The Board has considered all of the evidence and the arguments raised by the appellant.  In particular, the Board has reviewed the question of whether the appellant had one continuous period of service which ended with an other than honorable discharge.  The appellant cited the language of 38 C.F.R. § 3.13 in support of his assertion that he had two periods of service, the first one honorable.  That regulation states that, despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active service when the following conditions are met: (1) the person served in the active military for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged at the time of completing that service due to an intervening re-enlistment; and, the person would have been eligible for discharge or release under condition other than dishonorable at that time except for the intervening re-enlistment.  38 C.F.R. § 3.13(c). 

The evidence shows that the appellant obligated to 3 years of active service beginning on January 3, 1985 to end on January 3, 1988.  On August 13, 1987, the appellant re-enlisted for a period of 5 years of active service.  While an unconditional discharge was not issued, the Board finds that the Veteran meets regulatory factors to be considered to have been unconditionally discharged or released from active service.  First, these events occurred during peacetime service.  38 C.F.R. § 3.2.  Next, the Board finds that the Veteran completed his obligated active service in the Army from January 3, 1985 to January 3, 1988.  The Board finds that the events that factored into his under other than honorable discharge occurred after January 4, 1988.  Indeed, the appellant's first AWOL was January 7, 1988 and a subsequent, longer AWOL period followed.  Based on the foregoing factors, the appellant would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment that occurred in August 1987.  As such, this period of service would entitle the appellant to Veteran status for any claims related to that period of service.  However, as explained next, with respect to the period of service from January 4, 1988 to May 1988, the character of discharge would be a bar to VA benefits including service connection for any disabilities related to that period.

With respect to the period of service from January 4, 1988 to May 1988, the fact that the appellant was given an other than honorable discharge in lieu of court martial acts as a bar to entitlement to VA benefits.  In April 1988, the appellant applied for, and was granted a discharge for the good of the service under the provisions of Chapter 10, AR 635-200, which entailed an Undesirable Discharge Certificate and forfeiture of "many or all" VA benefits.  As such, the appellant received a discharge characterized a "under other than honorable conditions" in May 1988.  

The Board has considered the appellant's arguments regarding his mental health during that period of service and finds that the evidence does not demonstrate that he was insane at the time of the inappropriate behavior leading to his separation from service.  The record does show that the sought mental health treatment in October 1987, which included his statement that he was afraid he would end up going AWOL as a result of his distress.  However, this incident was several months prior to his actual first AWOL period (during his first 3-year term of obligated active service) and the evidence does not show that he sought or received any additional treatment during the intervening period.  In addition, the diagnosis in October 1987 was of moderate alcohol abuse in remission and mild acute adjustment disorder which was resolving, neither one of which suggests a level of disability constituting insanity

Finally, the Board notes that the appellant bears the burden of demonstrating that he was insane at the time of the offense and he has not provided any such evidence.  Instead, in his own words, he described himself as lacking the maturity to handle being around conspicuous alcohol consumption while away from his family for a prolonged period of time.  In short, the evidence does not show that the appellant was insane at the time he went AWOL and therefore there is no grounds for relief to the bar of benefits for that period of service.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.13.



ORDER

The character of the appellant's initial period of service from January 3, 1985 to January 3, 1988, is not a bar to the receipt of VA benefits.

The Veteran received a discharge under other than honorable conditions in lieu of court martial for his service from January 4, 1988 to May 23, 1988, which is a bar to his receiving VA benefits based on that service.  His appeal is denied.




			
	Paul Sorisio	Eric S. Leboff
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                               Board of Veterans' Appeals



	                         __________________________________________
James L. March
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


